Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application/amendment 07/28/22.  Claims 1 – 10 has been examined and is pending. 

Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penkethman US 20060200658 A1 in view of Franchiti US 20190171438 A1.

Regarding claim 1, Pentkethman discloses a method for dynamically embedding a message within an update to a mobile application, the method comprising:
one or more processors collecting user preference information, activity information of application usage performed by a user, and behaviors associated with usage of a mobile device operated by the user [0037, see usage trends, extract user information, as well as profiling and diagnostic data];
responsive to detecting an update to a first application operating on the mobile device is available, the one or more processors determining whether installation of the update to the first application is accepted [0033, see accept or reject OTA updates]. 
the one or more processors embedding the message within the update to the first application; and responsive to the user of the mobile device accessing the update to the first application installed on the mobile device, the one or more processors presenting the message embedded within the update to the user [0047, see embedded key during generation of update also see 0022 and SMS and Communicating to electronic device].
Pentkethman doesn’t expressly disclose wherein responsive to determining the installation of the update to the first application is accepted by receiving an acceptance response from the mobile device, the one or more processors selecting a message from one or more available messages based on the preference information and a frequency of the activity information and the behaviors associated with the usage of the mobile device operated by the user.
Franchiti however in an analogous art and similar configuration discloses, in [0176 also see Fig. 3, 320 show process during deployment i.e. installation]
“…performance data during execution of the user-selected candidate ASU. The performance data can include one or more of historical usage data, computing device performance metrics (e.g., speed, data volume, login history, etc.), applicability data, suitability data, security data, and/or portability data. In response to sending the performance data, a signal representing actionable feedback data is received, and the actionable feedback data can be displayed via the GUI…”.
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was filed to combine Penkethman and Franchiti, because it would enable being able to receive feedback from user during and post deployment. 

Regarding claim 2, the method of claim 1, further comprising: the one or more processors determining a modality in which the message within the update to the first application is delivered; and the one or more processors delivering the message embedded in the update to the first application by the determined modality [Penkethman 0047, see embedded key during generation of update, also Franchiti, 0469, shows active and inactive autonomous states (i.e. different modes as interpreted by Examiner), during deployment also see Figure 3, 320 shows deployment]. 

Regarding claim 3, the method of claim 2, wherein selection of the modality in which the message is delivered within the update to the first application includes consideration of a type of feature available in the update of the first application [Franchiti, 0469, see previous claims regarding Examiners interpretation of modality]. 

Regarding claim 4, the method of claim 1, further comprising: the one or more processors presenting the message to the user operating the mobile device during a performance of the update to the first application [Franchiti 0243, shows update notifications].

Regarding claim 5, the method of claim 1, wherein the user preference information, activity information of application usage performed by a user, and behaviors associated with the usage of the mobile device operated by the user includes one or more selections from a group consisting of: location data, travel patterns, purchase patterns, and scheduled activity data [Pentkethman See 0037 for usage trends as interpreted also see , in Franchiti, 0336, discloses, “real-time cognitive analysis of performance and feedback data gathered on an ongoing...”, Examiner interprets this to be analogous to behavior and collection activity and patterns, also for more on behavior see 0268 which discloses a learning agent as well as reactive and pro-active behaviors].
Regarding claim 6, the method of claim 1, wherein selection of the message includes considering of a type of feature available in the update to the first application and embedding the message within a feature included in the update to the first application. 
[Penkethman, 0047, see embedded key during generation of update also see 0022 and SMS and Communicating to electronic device].
Regarding claim 7, the method of claim 1, wherein the application includes permissions accepted by a user of the mobile device, and wherein the permissions include preferences, location data, search data, online activity, and calendar data used to establish a profile of the user of the mobile device [0667, shows privileged access management, throughout the system] (Equivalent functionality).

Regarding claim 8, the method of claim 1, wherein the update to the first application includes a new feature of the first application operating on the mobile device operated by the user [see Penkethman 0033, shows OTA updates providing new features also see Figure 4, and see Franchiti, 0690, shows realtime updates of functionality].  

Regarding claim 9, the method of claim 1, wherein the message embedded within the update to the first application is selected from a plurality of available messages, based on profile information from collection of the preference information, the activity information, and the behaviors associated with the usage of the mobile device [Pentkethman,0037, see Usage trends and 0047, for embedded messages].
Regarding claim 10, the method of claim 1, further comprising:
the one or more processors summarizing the user preference information, the activity information of the application usage performed by the user, and the behaviors associated with the usage of the mobile device operated by the user as collected data; and the one or more processors providing the user access to view the collected data and allow the user to delete the collected data [0037, see “... profiling an end-user subscriber base to extract pertinent data that might assist in understanding customer needs, usage trends…”].

Response to Arguments

5.	Applicant's arguments regarding claim 1 – 10 are moot in view of new grounds of rejection. 

                                                                     Conclusion 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192